Citation Nr: 1145891	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1987 to March 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was previously remanded in January 2010 for further evidentiary development which included a new VA medical examination to evaluate the current nature and severity of his service-connected bilateral per planus.  That examination was afforded the Veteran in April 2010.  Therefore, the Board finds that the remand directives have been completed to the extent possible.  As such, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Severe bilateral flatfeet with moderate tenderness along the arch and pain on use of the feet has been shown, but pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, have not been shown.


CONCLUSION OF LAW

The rating criteria for entitlement to an evaluation in excess of 30 percent for bilateral pes planus have not been met at any time.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2011).     



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011);
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2006, which is clearly prior to the June 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via a letter dated in August 2006, followed by readjudication of the appeal by the Statement of the Case which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III). 

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).) 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding medical records documenting symptomatology of his service-connected bilateral pes planus that is not demonstrated by the evidence of record. 

The Board further notes that the Veteran was accorded a VA medical examination regarding this case in April 2010 which included findings as to the symptomatology of the service-connected bilateral pes planus that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to this examination.  Accordingly, the Board finds that this April 2010 examination is adequate for resolution of this case. 

In view of the foregoing, the Board finds that the duty to assist has been satisfied in this case.  

Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 
6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of the assignment of an initial disability rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected for bilateral pes planus has been evaluated as 30 percent disabling under DC 5276.  
  
In order to warrant a higher rating under DC 5276, the evidence must show: 
pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (50 percent). 

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a disability rating in excess of 30 percent for his service-connected bilateral pes planus.  

A private February 2006 evaluation noted that the Veteran complained about painful feet.  The private physician assessed the bilateral flat feet as "pretty severe."  The Veteran had some hair growth, but no atrophic skin changes or variscosities.  An x-ray study showed a "very severe" flat foot deformity of a collapsed medial column in both feet.  The private clinician suggested that some orthotics may be helpful.  

In his statements, the Veteran reported pain and swelling in both feet and that, though he had been provided orthotics by VA, they made the pain worse, so he stopped wearing them.  He also reported regularly taking anti-inflammatories for the pain and swelling.  See January 2007, substantive appeal statement.

A private January 2007 feet evaluation noted the Veteran's complaints of pain and difficulty standing for extended periods of time.  Treatment included multiple pairs of orthotics.  The private clinician observed the arch flattened upon weightbearing with forefoot abductory twist bilaterally, though the left was worse than the right.  The Veteran also had a navicular drop on weight bearing.  The private physician also noted Achilles and patellar reflexes were one of four bilaterally.  

The Board found that the June 2006 VA feet examination was inadequate in the January 2010 remand, as that examiner did not address the criteria for an evaluation in excess of 30 percent under DC 5276.  In April 2010 the Veteran was afforded another VA feet examination.  The VA examiner indicated review of the claims file and medical records.  The Veteran reported that foot pain had grown progressively worse with only fair response to current treatment.  The Veteran reported pain, stiffness, and lack of endurance in his left and right feet, primarily in the arch.  There were no assistive devices.  

While the April 2010 VA examiner found moderate tenderness along the left and right foot arch, the VA examiner did not find painful motion, swelling, weakness, or abnormal weight bearing.  The left foot and right foot Achilles alignment was normal both in weight-bearing and non-weight bearing.  The VA examiner also did not find forefoot malalignment, midfoot malalignment or pronation.  While the arch was present on non-weightbearing, it was not present on weight bearing.  There was no pain on manipulation of the left foot or the right foot.  The VA examiner indicated none with regard to varus/valgus angulation of the os calcis in relationship to the long axis of the tibia or fibula.  The location of the weight bearing line was over the great toe of the left and right foot.  The examiner also found the pain and decreased mobility did impact occupational activities.  The Veteran did indicate that his usual occupation was as an "eating place" owner and that as of the examination he was not currently employed, which the Veteran attributed to his feet.  However, the Veteran is also service-connected for bilateral foot arthritis and did not state that his unemployment resulted solely from his bilateral pes planus.  In conclusion, the VA examiner noted that he did not find marked pronation, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of tendo-Achilles on manipulation.  Further, the VA examiner noted that the Veteran was not using any orthopedic shoes or appliances.   

Based on the weight of the evidence presented, including the Veteran's complaints and the medical findings, a 50 percent rating is not warranted.  Specifically, while there was reported pain and swelling on use, and the April 2010 VA examiner found pain on use (standing, walking, and at rest) was present and while the Veteran had reported that orthotics had caused him more pain, the other criteria for that higher rating are not found, including with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation.  These criteria for a higher rating of 50 percent also were not found in the private January 2007 evaluation.

As such, the Board finds that the criteria for a 50 percent rating for pronounced, bilateral pes planus have not been met. 

In addition, the Board has considered DC 5284, which contemplates other foot injuries, and assigns a minimum 20 percent evaluation for moderate foot injuries.  However, the maximum rating under that diagnostic code is 30 percent, and the Veteran is already evaluated at 30 percent.  Therefore, DC 5284 does not provide him any relief.   

Finally, the Board has considered whether a higher rating could be awarded for any period on appeal under another diagnostic code.  However, there is no evidence that the Veteran had weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion or non-union of the tarsal or metatarsal bones, or any foot injury.  Therefore, a rating under DCs 5277-5284 is not for application. 

The Veteran's own statements of experiencing pain and swelling on use are consistent with the 30 percent evaluation assigned, but no higher.  The April 2010 VA examiner noted that he took Ibuprofen as needed; however there was no history for either foot of foot-related hospitalization or surgery.  Further, the 30 percent evaluation encompasses pain and an impact on occupational activities, hence the 30 percent.  

In summary, the Board finds that for the entire period on appeal, the weight of the evidence is against the presence of pronounced bilateral pes planus meeting the diagnostic criteria for a 50 percent rating, with the objective and subjective symptoms more nearly approximating the criteria for severe, rather than pronounced, flatfoot.  The Board also finds that the evidence is consistent over time and there is no basis for staged ratings.

As was noted above, there is no competent medical evidence of the marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  In addition, the Veteran's symptomatology of pain, subjective reports of swelling, and tenderness along both arches are consistent with the criteria for the current 30 percent rating under Diagnostic Code 5276, and the Veteran does not meet or nearly approximate the criteria for a 50 percent rating under Diagnostic Code 5276.  Therefore, the Board finds that the preponderance of the evidence is against his claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


Other Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, 572 Fed. 3d. 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus disability with the established criteria found in the rating schedule for pes planus disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  

Finally, the United States Court of Appeals for Veterans Claims (Court) has recently held that a request for total disability based upon individual unemployability, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must, however, be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record indicates that the Veteran is additionally service connected for bilateral foot arthritis, and does not reflect that the Veteran has been rendered unemployable solely by his service-connected pes planus disability. 


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


